            Case 1:21-cv-01112-TSC Document 29 Filed 08/11/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                 )
BRYLEE MCCUTCHEN, et al.,                        )
                                                 )
                                                 )
                                     Plaintiffs, )
                                                 )
              v.                                 )            No. 1:21-cv-01112-TSC
                                                 )
XAVIER BECERRA, Secretary                        )
of Health and Human Services, et al.,            )
                                                 )
                                     Defendants. )
                                                 )


                        FEDERAL DEFENDANTS’ UNOPPOSED
                      MOTION TO HOLD THIS CASE IN ABEYANCE

       Defendants Xavier Becerra, in his official capacity as Secretary of Health and Human

Services, the United States Department of Health and Human Services, the Centers for Medicare

& Medicaid Services (“CMS”), and Chiquita Brooks-LaSure, in her official capacity as

Administrator of CMS (collectively, “Federal Defendants” or the “agency”), by and through

undersigned counsel, respectfully move the Court to hold this case in abeyance while the agency

reopens the federal comment period on the Medicaid demonstration approval challenged in this

lawsuit and reconsiders the challenged decision. Federal Defendants respectfully submit that

good cause exists for the requested extension, as explained below:

       1.       Plaintiffs filed this action on April 23, 2021, challenging a January 8, 2021

decision by the agency to approve a Medicaid demonstration project known as “TennCare III”

under Section 1115 of the Social Security Act, 42 U.S.C. § 1315(a). See Complaint, ECF No. 4.

Plaintiffs filed an Amended Complaint shortly thereafter. See Am. Compl. ECF No. 23.

                                                     1
            Case 1:21-cv-01112-TSC Document 29 Filed 08/11/21 Page 2 of 5



Plaintiffs raise various substantive and procedural challenges to the agency’s January 8 decision,

including challenges to the adequacy of the federal notice-and-comment proceedings undertaken

in connection with the TennCare III project. See id.

       2.       On June 22, 2021, Federal Defendants sought a sixty-day extension of time to

respond to the Amended Complaint so that the agency’s new leadership could familiarize

themselves with the issues in the case, and consider whether any further action should be taken

with respect to the January 8, 2021 decision challenged herein. See Fed. Defs.’ Mot. for

Extension, ECF No. 28. The Court granted that request, and as a result, Federal Defendants’

response to the Amended Complaint is currently due on August 27, 2021.

       3.       After further review, and after discussions with plaintiffs, the agency has decided

to open a new 30-day federal comment period using the procedures set forth in 42 CFR §

431.416(b) in order to receive input from the public on the TennCare III demonstration approved

on January 8, 2021, and to publish on its website the comments that it received from the public

during this period. Thereafter, within a reasonable amount of time following close of the new

comment period, the agency intends to issue a decision with respect to whether it will make any

changes to its approval of the TennCare III demonstration based on comments received and

considered. The January 8, 2021, approval decision will remain in effect during this process.

While the agency does not yet know whether the new decision will modify that prior approval

decision, or the extent of any such modification, the agency believes that this procedure may

narrow the issues in the case.

       4.       Federal Defendants accordingly ask the Court to hold this case in abeyance in

order to allow time for the agency to undertake this new comment period, and issue a decision.



                                                     2
            Case 1:21-cv-01112-TSC Document 29 Filed 08/11/21 Page 3 of 5



Plaintiffs have agreed to hold their case in abeyance pending the new comment period and the

issuance of a decision within a reasonable amount of time thereafter.

       5.       It is well-settled that “administrative agencies have inherent power to reconsider

their own decisions, since the power to decide in the first instance carries with it the power to

reconsider.” Sierra Club v. Van Antwerp, 560 F. Supp. 2d 21, 23 (D.D.C. 2008). When an

agency wishes to reconsider its decision, it should “move the district court to remand or to hold

the case in abeyance pending reconsideration by the agency.” Id. (citing Anchor Line Ltd. v.

Fed. Mar. Comm’n, 299 F.2d 124, 125 (D.C. Cir. 1962)). The agency need not confess error or

cite intervening events to justify such relief. See SKF USA Inc. v. United States, 254 F.3d 1022,

1027 (Fed. Cir. 2001). Rather, such motions should be granted so long as there are “substantial

and legitimate” reasons to do so. 1 See id.; see also Ethyl Corp. v. Browner, 989 F.2d 522, 524 &

n.3 (D.C. Cir. 1993).

       6.       Under these standards, there are ample grounds to grant the abeyance requested

here. The agency has “substantial and legitimate” reasons for the request because it intends to

open a new comment period and issue a new decision pertaining to the previously-approved

TennCare III demonstration project. See FBME Bank Ltd. v. Lew, 142 F. Supp. 3d 70, 73

(D.D.C. 2015) (granting remand and stay “while [agency] undertakes a new notice-and-comment

process and reevaluates potential alternatives”). Allowing time for that process to play out may




       1
          Although the cited cases primarily address reconsideration through voluntary remand,
there is no reason to suppose a different standard applies to a motion to hold the case in
abeyance, which is just another way of achieving the same result. See FBME Bank Ltd. v. Lew,
142 F. Supp. 3d 70, 73 (D.D.C. 2015) (noting that an agency wishing to reconsider its decision
may either seek remand or to hold the case in abeyance) (citing Anchor Line Ltd., 299 F.2d at
125); Franciscan All., Inc. v. Price, No. 7:16-CV-00108-O, 2017 WL 3616652, at *4 (N.D. Tex.
July 10, 2017, at *5 (analyzing remand and stay/abeyance together under the same standards).
                                                     3
            Case 1:21-cv-01112-TSC Document 29 Filed 08/11/21 Page 4 of 5



narrow the issues before the Court. By contrast, forging ahead with litigation while that process

is ongoing would be inefficient because it is not yet clear what the agency’s final decision will

be. See id. (finding that judicial economy justified remand and stay during new notice and

comment process). Finally, no party will be “unduly prejudiced” by granting the requested

abeyance. See Am. Forest Res. Council v. Ashe, 946 F.Supp.2d 1, 47 (D.D.C.2013). Should the

parties be dissatisfied with whatever decision emerges from the new comment process, they will

have the opportunity to raise their challenges at the appropriate time. See FBME, 142 F. Supp.

3d at 73 (“Should FinCEN decide to again promulgate a rule adverse to FBME, then FBME will

have the opportunity to challenge the amended rule before this Court.”)

       7.       Pursuant to Local Rule 7(m), the undersigned counsel has contacted Plaintiffs’

counsel and, as noted above, was informed that Plaintiffs consent to the relief sought in this

Motion. The undersigned also contacted counsel for the Intervenor-Defendant, the State of

Tennessee. Tennessee’s position is as follows: “Tennessee does not believe that any additional

comment period is required; however, it will not oppose Defendants’ requested abeyance.”

       8.       A proposed order is attached.

       WHEREFORE, Defendant’s motion to hold this case in abeyance pending a new

comment period and subsequent agency decision, should be granted.




                                                     4
  Case 1:21-cv-01112-TSC Document 29 Filed 08/11/21 Page 5 of 5



Dated: August 11, 2021          Respectfully submitted,

                                BRIAN M. BOYNTON
                                Acting Assistant Attorney General

                                MICHELLE R. BENNETT
                                Assistant Branch Director
                                Civil Division

                                _/s/ Peter M. Bryce _____________
                                PETER M. BRYCE
                                Illinois Bar No. 6244216
                                Senior Trial Counsel
                                United States Department of Justice
                                Civil Division, Federal Programs Branch
                                1100 L Street, NW, Room 11106
                                Washington, D.C. 20005
                                Tel: (202) 616-8335
                                Fax: (202) 616-8470
                                E-mail: peter.bryce@usdoj.gov

                                Attorney for Federal Defendants




                                  5
